Exhibit 10.1 NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT This Non-Competition, Non-Solicitation and Confidentiality Agreement (the “Agreement”) is made as of the day of , 2012 by and between Theragenics Corporation, a Delaware corporation (the “Company”), and , an employee of the Company (the “Employee”). WHEREAS, the Company Group wishes to protect and maintain its confidential information and its trade secrets which may be developed by or become known to the Employee and which, if disclosed to the Company Group’s competitors or if used in a competitive way, would be detrimental to the Company Group’s business. WHEREAS, the Employee is subject to the terms of that certain employment agreement between the Employee and the Company dated , as it has been amended (the “Employment Agreement”). WHEREAS, the Employment Agreement contains provisions restricting the Employee from engaging in competition with the Company Group, soliciting employees of the Company Group, soliciting customers or clients of the Company Group, and disclosing confidential information or trade secrets. WHEREAS, the Company Group desires to replace such provisions of the Employment Agreement to comply with recent Georgia law changes relating to such provisions. NOW, THEREFORE, in consideration of the continued employment of the Employee by the Company, and for other good and valuable consideration, the receipt of which is acknowledged, the parties agree as follows: 1. Definitions. The definitions in Schedule A are hereby incorporated by reference and made a part of this Agreement. 2. Agreement Not to Solicit the Employees. During the Applicable Period, the Employee shall not, either directly or indirectly, on the Employee’s own behalf or on behalf of others, solicit, or hire away, or attempt to solicit, or hire away, any person employed by the Company Group, whom the Employee managed or supervised, or with whom the Employee worked directly, during the most recent twelve (12) months of the Employee’s employment with the Company Group prior to the Determination Date, whether or not such employee is a full-time, part-time, temporary or other employee of the Company Group. 3. Agreement Not to Solicit Customers. During the Applicable Period, the Employee shall not, either directly or indirectly, on behalf of any Competing Business, solicit or attempt to solicit any customer or actively sought prospective customer of the Company Group, with whom the Employee had material contact during the Employee’s employment with the Company Group, for purposes of providing products or services that are competitive with those offered by the Company Group. 4. Non-Competition. The Employee agrees that, during the Applicable Period, the Employee shall not, within the Area, for a Competing Business, either directly or indirectly, undertake to perform duties and responsibilities substantially similar to those the Employee conducted, offered or provided for the Company Group during the most recent two (2) years of the Employee’s employment with the Company Group prior to the Determination Date. 5. Restrictions on Use and Disclosure of Company Information. (a)The Employee agrees that during the term of the Employee’s employment with the Company and for the period thereafter determined in Section 5(b) or 5(c), as applicable: (i)the Employee will receive and hold all the Company Information in trust and in strictest confidence; (ii)the Employee will protect the Company Information from disclosure and will in no event take any action causing any of the Company Information to lose its character as Company Information, or fail to take the action necessary in order to prevent any Company Information from losing its status as Company Information; and (iii) except as required by the Employee’s duties in the course of employment by the Company Group, the Employee will not, directly or indirectly, use, publish, disseminate or otherwise disclose any Company Information to any third party without the prior written consent of the Company Group, which may be withheld in the Company Group’s absolute discretion. (b)The restrictions on the Employee’s use or disclosure of Company Information, as set forth in Section 5(a) above, shall survive, following the termination of the Employee’s employment, with respect to Confidential Information, for so long as the information remains confidential as defined by this Agreement. (c)The restrictions on the Employee’s use or disclosure of Company Information, as set forth in Section 5 above, shall survive, following the termination of the Employee’s employment, with respect to Trade Secrets, for so long as such Company Information is a trade secret under applicable law. 6. Ability to Earn Livelihood; Employee Acknowledgement. (a)The Employee expressly agrees and acknowledges that the covenants and restrictions contained in Sections 2, 3, 4, and 5 do not preclude the Employee from earning a livelihood, nor do they unreasonably impose limitations on the Employee’s ability to earn a living.In addition, the Employee agrees and acknowledges that the potential harm to the Company Group of their non-enforcement outweighs any harm to the Employee of their enforcement by injunction or otherwise. (b) The Employee acknowledges that the Employee has carefully read this Agreement, understands and has given careful consideration to the restraints imposed upon the Employee by this Agreement, and is voluntarily entering in this Agreement. 2 7. Return of Materials. All Materials are the property of the Company Group.The Employee will not remove from the Company Group’s premises or copy or reproduce any Materials (except as the Employee’s employment by the Company Group shall require), and at the termination of the Employee’s employment, regardless of the reason for or manner of such termination, the Employee will leave at the principal office of the Company Group, or immediately return to the Company Group, all Materials or copies or reproductions thereof in the Employee’s possession, power or control. 8. Remedies. The Employee agrees that the covenants contained in Sections 2, 3, 4, and 5 of this Agreement are of the essence of this Agreement; that each of such covenants is reasonable and necessary to protect and preserve the business, interests and properties of the Company Group, and that irreparable loss and damage will be suffered by the Company Group should the Employee breach any of such covenants.Therefore, the Employee agrees and consents that, in addition to all the remedies provided at law or in equity, the Company Group shall be entitled to a temporary restraining order and temporary and permanent injunctions to prevent a breach or contemplated breach of any of such covenants.The existence of any claim, demand, action or cause of action of the Employee against the Company Group shall not constitute a defense to the enforcement by the Company Group of any of the covenants or agreements herein.In addition to all other rights the Company Group may have pursuant to this Agreement, if the Employee violates Section 2, 3, or 4 of this Agreement, the Employee will forfeit all severance pay under the Employment Agreement. 9. Severability and Modification; Blue Pencil. (a)The parties agree that each provision in this Agreement is separate, distinct and severable from the other and remaining provisions of this Agreement, and that the invalidity or unenforceability of any Agreement provision shall not affect the validity and enforceability of any other provision or provisions of this Agreement.Further, if any provision of this Agreement is ruled invalid or unenforceable by a court of competent jurisdiction because of a conflict between such provision and any applicable law or public policy, it is the intent of the parties that such provision shall be modified by the Court to the extent appropriate to render the provision reasonable, valid and enforceable. (b)If any court of competent jurisdiction shall at any time deem the term or geographic area of this Agreement or the provisions of Sections 2, 3, 4, or 5 unenforceable, the remainder of the Agreement shall nevertheless stand, the duration of the applicable restrictions set forth in Section 2, 3, 4, or 5 shall be deemed to be the longest period permissible by law under the circumstances and the “Area” shall be deemed to comprise the largest territory permissible by law under the circumstances.The court in each case shall reduce the aforementioned provisions to permissible duration or size. 10. Notices. Any notice, request, demand, or other communication required to be given hereunder shall be made in writing and shall be deemed to have been fully given if personally delivered or if mailed by overnight delivery to the parties at the following addresses, or at such other addresses as shall be given in writing by either party to the other party hereto: If to the Company Group:
